Title: To Thomas Jefferson from Henry Knox, 20 May 1788
From: Knox, Henry
To: Jefferson, Thomas


          
            
              Sir
            
            War Office May 20th. 1788.
          
          I had the honor to receive your favor of the 6th. of February, and submitted a copy of it to His Excellency the President of Congress, but as a sufficient number of members have not been present, until within a few days past, nothing has yet been done on the business. But it is to be presumed that they will soon take into consideration the case of the unfortunate Pilot, and afford him such releif as the nature of his case appears to merit. I have the honor to be with the highest sentiments of Attachment & Esteem, Sir, Your Most Obedient & Humble Servant,
          
            H. Knox
          
        